Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 1 of 7 Page ID #:290




                     EXHIBIT 2
    Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 2 of 7 Page ID #:291
                                                                           LAW OFFICES

                                     Jecxowev Ausreru TvgRMAN Wrnrs Er M ER
                          MeN DELBAU      v MORRIS BgRNIsrEIru TRRTTN TR e. KIEI¡I
ORI ADRABI                                                        A PROFESSIONAL       CORPORATION                 BAOLU LAN
M¡CHAEL A. AUERBACH                                      1925 CENTURY PARK EAST, 22NÞ FLOOR                        RYAN S. LEVINÉ
KARL R, AUSTEN                                                                                                     MARISSA E. LINDEN
JEFFREY A, BERNSTEIN*                                      LOS ANGELES, CALIFORNIA 9OO67                           JAMES C. MANOELBAUM'
ADAI\4 G. COOPER                                                          (3ro) 5s3-o30s                           IIARCY S. IIORRIS
ANDREW L, GALKER                                                                                                   GEOFFRY W. OBLATH
ROBERT S. GETMAN                                                                                                   EREZ J. ROSENBERG
ANDREW S. HOWARD                                                                                                   PETER C, SAMPLÉ'
JEFFREY R. HYNICK                                                                                                  DARREN til. TRATTNER
JAMES R. JACKOWAY'                                                       March 26,202I                             BARRY W, TYERMAN
KIMBERLY M. JAIME                                                                                                  ERIC C, WEISSLER'
MARISA S, KAPUST                                                                                                   ALAN S. WERTHEIMER
DEBORAH L, KLEIN                                                                                                   t¡tso ¡ovrneo   lN   Nfl   YoRx




                                                                                                                       5183,78



          VIA EMAIL; FEDEX AND
          CERTIFIED MAIL                                    R   IìCF],IPT RF],OI IF],STEI)

          Ms. Patti Coleman
          Reprise Records/Warner Bros. Records
          777 S. Santa Fe Avenue
          Los Angeles, CA 90021

                    Iìe        Dwight Yoakam; Notice of Termination Masters and
                               Notice of Termination Motion Pictures.

          l)ear Patti

                I am enclosing herewith one copy each of the Notice of Termination Masters and Notice
          of Termination Motion Pictures from Dwight Yoakam to Reprise Records and Warner Bros.
          Records.

                    Best regards.




                                                                                 Barry W. Tyerman

         BWT:Sjj il.tti   Coleman - Dwight Yoakam - Notice of Te¡rnination Masters and Motion Pictures - 3-2ó-21

          Enclosure
¿j
          Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 3 of 7 Page ID #:292
                 Dwight Yoakam - Notice of Termination of Grant or Transfer




                 Notice of Termination pursuant to Section 203 of the Copyright
                 Act (P.L. 94-553 (90 Stat.2541l
                     1.    Name of each Grantee or each Grantee's successor whose riohts are beino terminated
                           and the address of each Grantee or each Grantee's successor:

                     Reprise Records/Warner          B   rothers Records, I nc.
                     777 S. Santa FeAvenue
                     Los Angeles, CA 90021

                     2.   Title of work: name of at least one author or composer: date of execution of the orant:
                          orioinal copyriqht date: original reoistration number (if known): and effective date of
                          termination:

     TITLE       NAñJIE OF THE          DATE OF                   DATE OF              COPYRIGHT           EFFECTIVE DATE OF
     OF           AUTHOR OR           EXECUTION OF              PUBLICATION           REGISTRATION         TERMINATION
     WORK          CLAIMANT            THE GRANT                                          NUII¡|BER
                    WHOSE
                   GRANT IS
                     BEING
                 TERMINATED.
     "Dwight     Dwight Yoakam       November 22,1985        September 13,1994        P40000706952         September 13,2029
     Yoakam,
     Pieces
     of Time"
     "Nothing,   Dwight Yoakam       November 22,1985          November3,1995         PA00007081 95        November 3, 2030
     Director,
     Dwight
     Yoakam"

                    3.    A brief statement reasonablv indentifuinq the qrant to which the notice of termination
                          applies:

                    The grant pursuant to the agreement between Dwight Yoakam and Warner Brothers
                    Records, lnc., dated November 22,1985, as same may have been amended or extended
                    from time to time, including, without limitation, all grants or transfers of copyright, all rights of
                    the copyright proprietor and of publication therein.

                    4.    Name, address, and the relationship of persons effectino termination

                    Dwight Yoakam c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein
                    Trattner & Klein
                    1925           Park East, 22nd Floor
                    Los           cA 90067
                                     W            , Esq

                   sig       reofa                to terminate the grant.

                   By:
                                          *   Author/Composer
Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 4 of 7 Page ID #:293


        Dwight Yoakam          - Notice of Termination         of Grant or Transfer



        A copy of this Notice was mailed to Grantee(s) listed in Paragraph 1 by Certified Mail, Return
        Receipt Requested, on March 26,2021.

            Please return copies of all notices to:

            Dwight Yoakam c/o Jackoway Tyerman Wertheimer Austen Mandelbaum Morris & Klein
            1925 Century Park East, 22nd F.loor
            Los Angeles,   CA 90067
            Attention: Barry W. Tyerman, Esq.
Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 5 of 7 Page ID #:294


        Dwight Yoakam            -   Notice of Termination of Grant or Transfer




       Notice of Termination pursuant to Section 203 of the Copyright
       Act (P.L. 94-553 (90 Stat. 2541)
              1.   Name of each Grantee or each Grantee's successor whose rights are beinq
                   terminated and the address of each Grantee or each Grantee's successor:


              Warner Brothers Records, Inc.
              777 S. Santa Fe Avenue
              Los Angeles, CA 90021


           2.      Title of work: name of at least one author or comooser: date of execution of the
                   qrant: oriqinal copvriqht date: oriqinal reqistration number (if known): and
                   effective date of termination:

                                             SEE ATTACHED SCHEDULE A

           3.      A brief statement reasonablv indentifuinq the qrant to which the notice of
                   termination applies:

           The grant pursuant to the agreement between Dwight Yoakam and Warner Brothers
           Records, lnc., dated November 22,1985, as same may have been extended or
           amended from time to time, including, without limitation, all grants or transfers of
           copyright, all rights of the copyright proprietor and of publication therein.

           4.      Name. address, and the relationship of persons effecting termination:

           Dwight Yoakam
           c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein Trattner &
           Klein
           1925             ry Park East, 22nd Floor
           Los                cA 90067
                                 W           n, Esq

           S            re of                 to terminate the grant.


           By:
                   Dw      Y         -   Author/Co   m   poser/Perfo rmer


       A             this Notice was mailed                             in Parasraph 't bv certifìed Mair,
       Retu        Receipt Requested, on        WuY"q:LlåI?:
Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 6 of 7 Page ID #:295


        Dwight Yoakam - Notice of Termination of Grant or Transfer


          Please return copies of all notices to

          Dwight Yoakam
          c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein Trattner &
          Klein
          1925 Century Park East, 22nd Floor
          Los Angeles, CA 90067
          Attention: Barry W. Tyerman, Esq.
             Case 2:21-cv-01165-SVW-MAA Document 25-2 Filed 07/26/21 Page 7 of 7 Page ID #:296


Dwight Yoakam      - Notice of Termination    of Grant or Transfer


                                                        Schedule A


TITLE OF WORK                 NAME OF THE AUTHOR OR                            DATE OF            COPYRIGHT
                                                        DATE OF EXECUTION OF                                      EFFECTIVE DATE
                              CLAIMANTWHOSE GRANT IS                           PUBLICATION        REGISTRAT¡ON    OF TERIIINATION
                              BEING TERMINATED.        THE GRANT
                                                                                                  NUMBER



"Dwight Live/Dwight Yoakam"   Dwight Yoakam             November 22, L985      May 23, 1995       sR00000193634       May 23, 2030
"Gone/Dwight Yoakam"          Dwight Yoakam             November 22, t985      October 31, 1995   sR00000171160   October 31, 2030
